Citation Nr: 1403125	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-16 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for chronic obstructive sleep apnea.  
	

ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served in the Army National Guard from 1981 to 2010 with active duty from August to December 1981 and from July 2006 to November 2007, and reserve service until 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue of service connection for anemia was on appeal, but following the Board's October 2012 remand, the RO granted service connection for it in January 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claim was previously remanded to verify the Veteran's dates of ACDUTRA service and then obtain a medical opinion as to the likely etiology of the sleep apnea, with consideration of the appropriate periods of service.  

The verification of service was not obtained on remand.  Although a VA opinion was obtained on remand, the examination is inadequate because it was undertaken without consideration of the specifics of the Veteran's periods of service and included an inaccurate factual premise.  In addition to not being apprised of the Veteran's periods of service, the examiner appeared to have based the negative opinion, in part, on the fact that sleep apnea was diagnosed in June 2009.  In fact, there are several diagnoses that pre-date June 2009.  The September 2008 VA examination diagnosed sleep apnea.  There are also numerous references to sleep complaints in the treatment records, beginning in March 2008.  It does not appear that the examiner considered the Veteran's history.  As such, another opinion is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Service connection would be precluded for sleep apnea incurred or aggravated during INACDUTRA, as in pertinent part, service connection can only be granted for injuries occurring on INACDUTRA.  38 U.S.C.A. § 101(24)(C) (West 2002).  

Service treatment records through the Veteran's July 2006 to November 2007 period of active duty are silent as to any complaints, treatment or diagnoses of sleep apnea.  Thereafter, a March 2008 VA medical record reports that the Veteran came in for a sleep nurse screening, and was shown to have significant signs and symptoms suggestive of sleep apnea.  A polysomnogram was ordered.  In July 2008, the Veteran alleged that he had sleep apnea "due to" service.  On VA examination in September 2008, the Veteran indicated that he slept well in Iraq, and that since February 2008, his wife noticed very loud snoring and episodes of stopping breathing.  The diagnosis of sleep apnea was reported at that time.  All of this was after the Veteran's November 2007 active duty separation, but prior to his 2010 retirement from the Army National Guard.  It is unclear whether the Veteran was on ACDUTRA when his sleep symptomatology occurred in February 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to confirm the Veteran's periods of ACDUTRA following his November 2007 active duty discharge, particularly during February 2008.  A National Guard Retirement points statement is of record for the period from April 2008 to February 2009, and that a National Guard Retirement points statement for any claimed periods of ACDUTRA during which sleep apnea symptoms are alleged would be helpful in this regard.  

2.  After completion of the foregoing, to the extent possible, schedule an appropriate VA examination to determine the current nature and likely etiology of the Veteran's current sleep apnea.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

To assist the examiner in addressing these questions, provide him/her with a list of all of the Veteran's periods of active duty and ACDUTRA. 

The examiner should examine the Veteran as necessary.  Based on examination findings and a review of the record, the examiner must answer the following questions:

(a) On what date does it appear that the Veteran's sleep apnea was first manifest?  

(b) Is it at least as likely as not that the sleep apnea was incurred in or aggravated by the Veteran's active duty service, to include any ACDUTRA shown? 

The examiner should consider the Veteran's report that his wife noted that sleep apnea symptoms in February 2008 (snoring, breathing interruptions).  

The examiner is to provide a complete rationale for any opinion expressed, based on the information of record and obtained on remand, the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, perform any additional development necessary and then readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

